UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-03061) Exact name of registrant as specified in charter:	Putnam Global Natural Resources Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2012 Date of reporting period:	November 30, 2012 Item 1. Schedule of Investments: Putnam Global Natural Resources Fund The fund's portfolio 11/30/12 (Unaudited) COMMON STOCKS (98.8%) (a) Shares Value Chemicals (18.7%) Agrium, Inc. (Canada) 30,700 $3,135,056 Albemarle Corp. 44,000 2,630,760 Arkema (France) 33,167 3,392,597 BASF SE (Germany) 86,583 7,758,525 Celanese Corp. Ser. A 93,600 3,841,344 Dow Chemical Co. (The) 112,900 3,408,451 Eastman Chemical Co. 50,200 3,054,670 Israel Chemicals, Ltd. (Israel) 137,961 1,699,561 Lanxess AG (Germany) 45,494 3,960,065 LyondellBasell Industries NV Class A (Netherlands) 97,917 4,869,412 Monsanto Co. 81,169 7,434,269 Mosaic Co. (The) 54,000 2,919,240 Potash Corp. of Saskatchewan, Inc. (Canada) 139 5,378 Solvay SA (Belgium) 34,261 4,642,961 Tronox, Ltd. Class A 363,455 5,626,283 Construction materials (0.5%) Holcim, Ltd. (Switzerland) 23,853 1,634,472 Energy equipment and services (10.5%) Cameron International Corp. (NON) 94,700 5,109,065 Halliburton Co. 236,000 7,870,600 Nabors Industries, Ltd. (NON) 222,400 3,269,280 National Oilwell Varco, Inc. 9,800 669,340 Petroleum Geo-Services ASA (Norway) 151,639 2,541,840 Schlumberger, Ltd. 154,509 11,065,935 Technip SA (France) 20,734 2,408,569 Food products (0.3%) Archer Daniels-Midland Co. 29,900 798,330 Metals and mining (13.4%) Allegheny Technologies, Inc. 57,900 1,515,822 AuRico Gold, Inc. (Canada) (NON) 179,000 1,414,557 BHP Billiton PLC (United Kingdom) 156,589 4,922,250 First Quantum Minerals, Ltd. (Canada) 155,400 3,191,383 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 236,600 9,229,766 Goldcorp, Inc. (Canada) 56,600 2,205,654 Kinross Gold Corp. (Canada) 686,000 6,947,360 Pretium Resources, Inc. (Canada) (NON) 94,600 1,280,888 ThyssenKrupp AG (Germany) 107,220 2,171,160 Xstrata PLC (United Kingdom) (NON) 538,961 8,928,556 Oil, gas, and consumable fuels (52.7%) Anadarko Petroleum Corp. 96,000 7,026,240 BG Group PLC (United Kingdom) 526,080 9,018,596 Cabot Oil & Gas Corp. 89,200 4,201,320 Cairn Energy PLC (United Kingdom) 875,867 3,770,589 Canadian Natural Resources, Ltd. (Canada) 73,400 2,112,554 Chevron Corp. 61,600 6,510,504 Cobalt International Energy, Inc. (NON) 114,479 2,669,650 Energen Corp. 40,700 1,812,371 ENI SpA (Italy) 442,267 10,456,967 EOG Resources, Inc. 14,100 1,658,442 EXCO Resources, Inc. (S) 354,500 2,750,920 Exxon Mobil Corp. 397,438 35,030,185 Gulfport Energy Corp. (NON) 58,600 2,229,144 Kodiak Oil & Gas Corp. (NON) 150,200 1,288,716 Linn Co., LLC 33,893 1,309,287 Marathon Oil Corp. 258,300 7,968,555 Noble Energy, Inc. 85,900 8,396,725 Occidental Petroleum Corp. 25,100 1,887,771 Plains Exploration & Production Co. (NON) 62,500 2,231,250 Royal Dutch Shell PLC Class A (London Exchange) (United Kingdom) 439,741 14,721,183 Royal Dutch Shell PLC Class A (Amsterdam Exchange) (United Kingdom) 322,773 10,817,800 Southwestern Energy Co. (NON) 274,500 9,527,895 Suncor Energy, Inc. (Canada) 303,800 9,927,365 Total SA (France) 74,678 3,736,789 Tullow Oil PLC (United Kingdom) 150,732 3,325,391 Paper and forest products (2.7%) International Paper Co. 123,700 4,594,218 MeadWestvaco Corp. 128,100 3,959,571 Total common stocks (cost $303,148,216) PURCHASED EQUITY OPTIONS OUTSTANDING (-%) (a) Expiration Contract date/ strike amount Value McMoRan Exploration Co. (Call) Feb-13/$11.00 242,188 $148,422 Total purchased equity options outstanding (cost $179,219) SHORT-TERM INVESTMENTS (1.8%) (a) Principal amount/shares Value U.S. Treasury Bills with effective yields ranging from 0.177% to 0.192%, March 7, 2013 (SEGSF) $374,000 $373,924 U.S. Treasury Bills with effective yields ranging from 0.148% to 0.164%, July 25, 2013 (SEGSF) 706,000 705,370 Putnam Cash Collateral Pool, LLC 0.20% (d) 1,673,600 1,673,600 Putnam Money Market Liquidity Fund 0.16% (AFF) 2,441,244 2,441,244 SSgA Prime Money Market Fund 0.10% (P) 290,000 290,000 Total short-term investments (cost $5,483,921) TOTAL INVESTMENTS Total investments (cost $308,811,356) (b) FORWARD CURRENCY CONTRACTS at 11/30/12 (aggregate face value $166,701,981) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Sell 12/20/12 $2,705,622 $2,693,454 $(12,168) Euro Buy 12/20/12 529,287 528,245 1,042 Swiss Franc Buy 12/20/12 721,450 717,437 4,013 Swiss Franc Sell 12/20/12 721,450 721,604 154 Barclays Bank PLC Australian Dollar Buy 12/20/12 6,059,664 6,030,493 29,171 British Pound Sell 12/20/12 5,870,167 5,917,836 47,669 Canadian Dollar Sell 12/20/12 936,308 942,576 6,268 Euro Buy 12/20/12 6,079,185 6,067,885 11,300 Japanese Yen Buy 12/20/12 1,012,451 1,041,350 (28,899) Swiss Franc Buy 12/20/12 2,483,950 2,479,923 4,027 Citibank, N.A. Australian Dollar Sell 12/20/12 913,687 908,855 (4,832) British Pound Buy 12/20/12 1,913,251 1,928,729 (15,478) Canadian Dollar Buy 12/20/12 1,012,187 1,007,745 4,442 Euro Sell 12/20/12 1,334,208 1,331,656 (2,552) Swiss Franc Buy 12/20/12 1,419,801 1,414,317 5,484 Swiss Franc Sell 12/20/12 1,419,801 1,420,120 319 Credit Suisse AG Australian Dollar Buy 12/20/12 1,091,817 1,086,058 5,759 British Pound Sell 12/20/12 5,127,424 5,167,750 40,326 Canadian Dollar Sell 12/20/12 599,080 596,469 (2,611) Euro Sell 12/20/12 1,330,956 1,328,185 (2,771) Japanese Yen Buy 12/20/12 16,964,642 17,449,299 (484,657) Norwegian Krone Sell 12/20/12 747,404 744,616 (2,788) Swiss Franc Buy 12/20/12 721,450 721,658 (208) Deutsche Bank AG Australian Dollar Sell 12/20/12 2,860,197 2,845,248 (14,949) Canadian Dollar Buy 12/20/12 1,648,905 1,641,471 7,434 Euro Sell 12/20/12 4,128,539 4,121,309 (7,230) Swedish Krona Buy 12/20/12 1,310,597 1,309,095 1,502 Goldman Sachs International Australian Dollar Buy 12/20/12 1,856,454 1,845,891 10,563 British Pound Buy 12/20/12 727,202 732,912 (5,710) Euro Buy 12/20/12 380,217 379,446 771 Japanese Yen Buy 12/20/12 453,275 454,990 (1,715) Japanese Yen Sell 12/20/12 453,275 466,291 13,016 HSBC Bank USA, National Association Australian Dollar Buy 12/20/12 11,769,217 11,713,802 55,415 British Pound Sell 12/20/12 2,114,798 2,132,064 17,266 Hong Kong Dollar Buy 12/20/12 2,969,209 2,968,779 430 Hong Kong Dollar Sell 12/20/12 2,969,209 2,969,456 247 Norwegian Krone Sell 12/20/12 343,117 341,223 (1,894) JPMorgan Chase Bank N.A. Australian Dollar Buy 12/20/12 1,688,330 1,679,797 8,533 British Pound Buy 12/20/12 5,933,931 5,952,216 (18,285) Canadian Dollar Buy 12/20/12 2,470,992 2,460,370 10,622 Euro Sell 12/20/12 9,147,850 9,128,526 (19,324) Japanese Yen Buy 12/20/12 704,697 717,624 (12,927) Norwegian Krone Buy 12/20/12 2,613,064 2,603,350 9,714 Swiss Franc Buy 12/20/12 1,943,403 1,935,917 7,486 Royal Bank of Scotland PLC (The) Australian Dollar Buy 12/20/12 1,236,594 1,230,237 6,357 British Pound Buy 12/20/12 3,849,573 3,878,359 (28,786) Canadian Dollar Buy 12/20/12 651,914 649,293 2,621 Canadian Dollar Sell 12/20/12 651,914 649,033 (2,881) Euro Sell 12/20/12 4,107,076 4,096,727 (10,349) Japanese Yen Buy 12/20/12 152,720 153,300 (580) Japanese Yen Sell 12/20/12 152,720 157,076 4,356 Swiss Franc Sell 12/20/12 870,619 866,725 (3,894) State Street Bank and Trust Co. Australian Dollar Buy 12/20/12 1,038,868 1,033,359 5,509 Canadian Dollar Buy 12/20/12 2,446,941 2,439,764 7,177 Euro Buy 12/20/12 3,899,862 3,891,324 8,538 Israeli Shekel Sell 12/20/12 1,221,697 1,191,835 (29,862) UBS AG Australian Dollar Buy 12/20/12 1,595,460 1,586,923 8,537 British Pound Sell 12/20/12 330,357 333,024 2,667 Canadian Dollar Buy 12/20/12 2,035,544 2,026,644 8,900 Euro Buy 12/20/12 5,469,771 5,458,405 11,366 Norwegian Krone Buy 12/20/12 844,903 841,499 3,404 WestPac Banking Corp. Australian Dollar Sell 12/20/12 1,352,811 1,345,572 (7,239) British Pound Sell 12/20/12 3,099,301 3,123,492 24,191 Canadian Dollar Buy 12/20/12 1,377,492 1,371,687 5,805 Euro Buy 12/20/12 3,232,433 3,226,859 5,574 Japanese Yen Sell 12/20/12 6,320,506 6,504,807 184,301 Total WRITTEN EQUITY OPTIONS OUTSTANDING at 11/30/12 (premiums $24,219) (Unaudited) Expiration Contract Date/strike amount Value McMoRan Exploration Co. (Call) Feb-13/$17.00 242,188 $16,500 Total Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2012 through November 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $312,193,519. (b) The aggregate identified cost on a tax basis is $309,082,787, resulting in gross unrealized appreciation and depreciation of $21,948,725 and $16,905,555, respectively, or net unrealized appreciation of $5,043,170. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $6,486,362 $22,996,892 $27,042,010 $702 $2,441,244 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $1,623,392. The fund received cash collateral of $1,673,600, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $451,090 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY * Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 53.8% United Kingdom 17.8 Canada 9.7 Germany 4.4 Italy 3.3 France 3.1 Indonesia 3.0 Netherlands 1.6 Belgium 1.5 Norway 0.8 Israel 0.5 Switzerland 0.5 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to enhance the return on a security owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Certain options contracts include premiums that do not settle until the expiration date of the contract. The fund had an average contract amount of approximately 200,000 on purchased options contracts and 200,000 on written options contracts for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $535,744 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $359,732. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer staples $798,330 $— $— Energy 197,320,838 — — Materials 110,374,229 — — Total common stocks — — Purchased equity options outstanding — 148,422 — Short-term investments 2,731,244 2,752,894 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(130,313) $— Written equity options outstanding — (16,500) — Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $592,276 $722,589 Equity contracts 148,422 16,500 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Natural Resources Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 28, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 28, 2013
